Filed 11/17/22 P. v. Myles CA4/2
Opinion following transfer from Supreme Court

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E076505

 v.                                                                      (Super.Ct.No. FSB10937)

 JOHN MYLES,                                                             OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Michael A. Smith,

Judge. (Retired judge of the San Bernardino Super. Ct. assigned by the Chief Justice

pursuant to art. VI, § 6 of the Cal. Const.) Reversed with directions.

         Thomas Owen, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Charles C. Ragland and Julie L. Garland, Assistant Attorneys General, Daniel

Rogers and Vincent P. LaPietra, Deputy Attorneys General, for Plaintiff and Respondent.

                                                             1
       In 2001, a jury convicted John Myles of first degree murder and found true the

robbery-murder special circumstance, which authorizes a sentence of life without the

possibility of parole for “a major participant” in a felony murder who acted with

“reckless indifference to human life.” (Pen. Code, § 190.2, subds. (a)(17) & (d),

unlabeled statutory citations refer to this code.) In 2019, Myles filed a petition to vacate
                                                                                1
his murder conviction under new section 1172.6 (formerly section 1170.95). The trial

judge summarily denied the petition on the ground the special circumstance finding

rendered Myles categorically ineligible for resentencing because it demonstrated the jury

found he was “a major participant” in the underlying robbery and acted “with reckless

indifference to human life.” (§ 190.2, subd. (d).)

       On appeal, Myles argued the special circumstance finding did not render him

ineligible as a matter of law because it predated the California Supreme Court’s decisions

in People v. Banks (2015) 61 Cal.4th 788 (Banks) and People v. Clark (2016) 63 Cal.4th

522 (Clark), which clarified what “major participant” and “reckless indifference to

human life” mean for purposes of section 190.2, subdivision (d). In our original opinion,

we disagreed and affirmed the summary denial of his petition on that basis.




       1  Effective June 30, 2022, the Legislature renumbered section 1170.95 as section
1172.6, with no change in text.(Stats. 2022, ch. 58, § 10.) We use section 1172.6 to refer
to the statute.

                                              2
       The California Supreme Court subsequently granted review of our opinion and

deferred action pending its decision in People v. Strong (2022) 13 Cal.5th 698 (Strong),

and it has now transferred the matter back to us with directions to vacate our original

opinion and reconsider Myles’s appeal taking Strong into consideration. Having done so,

we conclude Myles has demonstrated a prima facie case for relief. We therefore reverse

and remand for further proceedings.

                                             I

                                         FACTS

       On April 20, 1996, Myles took an accomplice, Tony Rogers, with him to rob a

restaurant. Myles ordered Rogers to hold a gun on employees in the kitchen, and to shoot

anyone who tried to leave. Meanwhile, Myles robbed the patrons and took money from

the cash register. When one of the patrons tried to take Rogers’s gun, Rogers shot him

several times, killing him. (People v. Myles (2012) 53 Cal.4th 1181, 1189-1190 (Myles).)

A jury convicted Myles of first degree murder (§ 187, subd. (a)) and found true the

special circumstance allegation that the murder was committed while Myles was engaged
                                                          2
in the commission of robbery (§ 190.2, subd. (a)(17)(A)). The trial judge sentenced




       2The jury also convicted Myles of two counts of second degree robbery (§ 211)
and one count of unlawful possession of a firearm (former § 12021, subd. (a)(1) (now
§ 29800, subd. (a)(1); Stats.2010, ch. 711)). It found true the allegation that Myles
personally used a handgun. (§ 12022.5, subd. (a).) (Myles, supra, 53 Cal.4th at p. 1186.)

                                             3
Myles to death on two counts, and a total determinate term of 11 years four months on

the remaining counts.

       In 2015 and 2016, the California Supreme Court decided Banks and Clark,

respectively, which discuss when section 190.2 authorizes a special circumstance life

without parole sentence for a felony-murder defendant convicted as an aider and abettor.

(Banks, supra, 61 Cal.4th at p. 794; Clark, supra, 63 Cal.4th at pp. 609-610.) Those

decisions held that participation in an armed robbery, on its own, is insufficient to support

a finding that the defendant acted with reckless indifference to human life. Instead, the

fact finder must consider “the defendant’s personal role in the crimes leading to the

victim’s death and weigh the defendant’s individual responsibility for the loss of life, not

just his or her vicarious responsibility for the underlying crime.” (Banks, at p. 801.) “The

defendant must be aware of and willingly involved in the violent manner in which the

particular offense is committed,” thereby “demonstrating reckless indifference to the

significant risk of death his or her actions create.” (Ibid., italics added.) Banks provided a

nonexhaustive list of factors to consider when determining whether the defendant was a

major participant in the underlying felony, and Clark provided a similar list for

determining whether the defendant acted with reckless indifference to human life.

(Banks, at p. 803; Clark, at pp. 619-623.)

       In 2018, the Legislature enacted Senate Bill No. 1437 (2017-2018 Reg. Sess.)

(Senate Bill 1437), which, among other things, amended the definition of felony murder

in section 189 and created a procedure for vacating murder convictions predating the


                                              4
amendment that could not be sustained under the new law. (Stats. 2018, ch. 1015, § 4.)

Following this procedure, Myles filed a petition for resentencing, and the trial judge

appointed him counsel. The judge hearing the petition was the same judge who presided

over Myles’s trial. After briefing from both parties, the judge concluded based on his own

recollection of the facts from the trial that he was “satisfied that [] Myles was both a

major participant and was acting with reckless disregard for human life.” In addition, he

concluded the robbery-murder special circumstance rendered Myles ineligible for relief

as a matter of law and denied the petition on both grounds. Myles timely appealed.

                                              II

                                        ANALYSIS

       Myles argues the trial court erred by performing inappropriate factfinding and in

concluding the special circumstance renders him ineligible as a matter of law.

       Senate Bill 1437 narrowed the felony-murder rule and eliminated the natural and

probable consequences doctrine. (People v. Gentile (2020) 10 Cal.5th 830, 849.) As

relevant here, Senate Bill 1437 amended the felony-murder rule to provide that “[a]

participant in the perpetration or attempted perpetration of [qualifying felonies] in which

a death occurs is liable for murder only if one of the following is proven: [¶] (1) The

person was the actual killer. [¶] (2) The person was not the actual killer, but, with the

intent to kill, aided, abetted, counseled, commanded, induced, solicited, requested, or

assisted the actual killer in the commission of murder in the first degree. [¶] (3) The

person was a major participant in the underlying felony and acted with reckless


                                              5
indifference to human life, as described in subdivision (d) of Section 190.2.” (§ 189,

subd. (e), emphasis added.)

       Senate Bill 1437 also created a procedure for offenders previously convicted of

murder to seek retroactive relief if they could no longer be convicted of murder under the

new law’s changes to the definition of murder. (Stats. 2018, ch. 1015, § 4.) Under section

1172.6, such offenders may petition to have their convictions vacated and are entitled to

relief if (1) the complaint or information filed against them allowed the prosecution to

proceed under the felony-murder rule or natural and probable consequences doctrine, (2)

they were “convicted of murder, attempted murder, or manslaughter following a trial or

accepted a plea offer in lieu of a trial at which the petitioner could have been convicted of

murder or attempted murder,” and (3) they “could not presently be convicted of murder

or attempted murder because of changes to Section 188 or 189.” (§ 1172.6, subd. (a).)

       Faced with such a petition, the judge must determine whether the petitioner has

made a prima facie showing that they qualify for resentencing. (§ 1172.6, subd. (c).)

When conducting a prima facie review, “ ‘ “the court takes petitioner’s factual allegations

as true and makes a preliminary assessment regarding whether the petitioner would be

entitled to relief if his or her factual allegations were proved. If so, the court must issue

an order to show cause.” ’ ” (People v. Lewis (2021) 11 Cal.5th 952, 971.) We review this

purely legal decision de novo. (People v. Drayton (2020) 47 Cal.App.5th 965, 981,

disapproved on other grounds in Lewis, at p. 963.)




                                               6
       After issuing a show cause order, the judge must hold “a hearing to determine

whether to vacate the murder, attempted murder, or manslaughter conviction and to recall

the sentence and resentence the petitioner on any remaining counts in the same manner as

if the petitioner had not previously been sentenced.” (§ 1172.6, subds. (c), (d)(1).) At the

hearing, the People bear the burden “to prove, beyond a reasonable doubt, that the

petitioner is ineligible for resentencing.” (§ 1172.6, subd. (d)(3).)

       In Strong, our Supreme Court held that a true finding on a robbery-murder special

circumstance that predates Banks and Clark does not render a section 1172.6 petitioner

ineligible for relief as a matter of law because the finding was made “under outdated

legal standards.” (Strong, supra, 13 Cal.5th at p. 720.) In addition, Strong also held that a

court’s postconviction determination that substantial evidence supports the finding under

Banks and Clark also does not render the petitioner ineligible as a matter of law because

the determination “would not involve a determination beyond a reasonable doubt that [the

current legal standards] were met.” (Strong, at p. 720.)

       Having reconsidered this case under these principles, we conclude Myles has

established a prima facie case for relief because his special circumstance finding predates

Banks and Clark. The trial judge also erred in concluding “[t]he issue then is whether or

not there is sufficient evidence for the Court to find that [] Myles was a major participant

in the underlying felony, the robbery, and that he was acting with reckless disregard for

human life.” The court’s job was to assess whether Myles’s petition made a prima facie




                                              7
case for eligibility, not analyze the sufficiency of the evidence supporting previous

factual findings or make factual findings of its own.

                                            III

                                     DISPOSITION

       We reverse the order denying Myles’s petition and remand for further

proceedings.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                                SLOUGH
                                                                                Acting P. J.
We concur:


FIELDS
                          J.


RAPHAEL
                          J.




                                             8